IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               :   No. 520 EAL 2017
                                            :
                    Respondent              :
                                            :   Petition for Allowance of Appeal from
                                            :   the Unpublished Memorandum and
              v.                            :   Order of the Superior Court at No.
                                            :   2044 EDA 2016 entered on October
                                            :   12, 2017, affirming the Order of the
VICTORIA EDWARDS,                           :   Philadelphia County Court of Common
                                            :   Pleas at No. MC-51-CR-0010468-
                    Petitioner              :   2013 entered on June 24, 2016


                                      ORDER



PER CURIAM

      AND NOW, this 17th day of June, 2019, the Petition for Allowance of Appeal is

GRANTED, the Superior Court’s order is VACATED, and this matter is REMANDED to

that court for proceedings consistent with this Court’s decision in Commonwealth v.

Perfetto, __ A.3d __, 2019 WL 1866653 (Pa. Apr. 26, 2019).